Case 9:18-cv-80994-DLB Document 171 Entered on FLSD Docket 02/06/2020 Page 1 of 16
Case 9:18-cv-80994-DLB Document 171 Entered on FLSD Docket 02/06/2020 Page 2 of 16
Case 9:18-cv-80994-DLB Document 171 Entered on FLSD Docket 02/06/2020 Page 3 of 16
Case 9:18-cv-80994-DLB Document 171 Entered on FLSD Docket 02/06/2020 Page 4 of 16
Case 9:18-cv-80994-DLB Document 171 Entered on FLSD Docket 02/06/2020 Page 5 of 16
Case 9:18-cv-80994-DLB Document 171 Entered on FLSD Docket 02/06/2020 Page 6 of 16
Case 9:18-cv-80994-DLB Document 171 Entered on FLSD Docket 02/06/2020 Page 7 of 16
Case 9:18-cv-80994-DLB Document 171 Entered on FLSD Docket 02/06/2020 Page 8 of 16
Case 9:18-cv-80994-DLB Document 171 Entered on FLSD Docket 02/06/2020 Page 9 of 16
Case 9:18-cv-80994-DLB Document 171 Entered on FLSD Docket 02/06/2020 Page 10 of 16
Case 9:18-cv-80994-DLB Document 171 Entered on FLSD Docket 02/06/2020 Page 11 of 16
Case 9:18-cv-80994-DLB Document 171 Entered on FLSD Docket 02/06/2020 Page 12 of 16
Case 9:18-cv-80994-DLB Document 171 Entered on FLSD Docket 02/06/2020 Page 13 of 16
Case 9:18-cv-80994-DLB Document 171 Entered on FLSD Docket 02/06/2020 Page 14 of 16
Case 9:18-cv-80994-DLB Document 171 Entered on FLSD Docket 02/06/2020 Page 15 of 16
    Case 9:18-cv-80994-DLB Document 171 Entered on FLSD Docket 02/06/2020 Page 16 of 16




                                                               ~
                                                              UNlrEDSTIITfi
                                                              1'0JJil SEltVICEC


                                                                     1000
                                                                                       33401




                                                                                                .,



                                 U.  S, D, 'ii,,J G,v-.- t-
                                'Sovtl, e.,.1-1 D,sfncf ~-f Ffor1J1
                                 70 ( Cle 1r11°' t,c, jt--
                                  p__ oo= 2-0   2..   CI e~ k-s       offic.--e_
                                 Lv e-s+ ft1JM        6e"-c4J FL                  3 5lf D   I




.
t
